DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.


 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 71-83 are pending and examined.

Priority
	With respect to Applicants’ assertion that July 20, 2020, the date of the international filing, is the priority date of the instant claims is acknowledged. 

Written Description
Claims 1 and 71-83 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 12/21/2021. Applicant' s arguments filed 3/21/2022 have been considered but are not deemed persuasive.
The claims are broadly drawn to a cannabis triploid plant comprising a composite range for the various cannabinoid and terpene compounds recited in the claims all of which are derived from combining the cannabinoid and terpenoid ranges of a paternal and maternal triploid cannabis plant arising from two different crosses wherein either the tetraploid parent is the pollen donor (giving rise to a paternal triploid) or pollen acceptor (giving rise to a maternal triploid).
Applicants describe in Table 7 and in Table 8 Maternal and Paternal triploid plants produced from two reciprocal cross of a diploid and tetraploid Palm Tree® CBD plant.
However, neither the Maternal triploid line or the Paternal triploid line show plants that populate the entire range of levels of the cannabinoids or terpenoids as broadly recited in the claims. For example, there are no maternal triploids in Table 7 having zero or near zero or even low CBD and there are no paternal triploids in Table 7 having significant levels of CBDA and thus there is no written description for “a triploid Cannabis plant having the following chemotype” wherein that single cannabis plant line comprises individuals that populate the entire range of the level of cannabinoid and terpene values as broadly recited in the claims.
Applicants’ remarks filed 3/21/2022 state that the amendment to claim 1 addresses the examiners remarks cited in the rejection filed 12/21/2021. Notably, Applicants assert that the ranges recited in claim 1 have been amended to conform to or encompass the levels of the individual cannabinoids recited in the specification for the maternal and paternal triploids.
This is not found persuasive because the rejection asserts, as discussed above, that the specification does not describe a single triploid Cannabis variety or line; or any other cannabis plants having levels of cannabinoids covering the full scope of the claimed ranges for the cannabinoids claimed in claim 1, but only submits a composite range from two lines arising from reciprocal crosses. For example, Applicants attention is directed to paragraph [00133] that states that the maternal triploids had a very similar cannabinoid profile to the diploids and the paternal triploids had a completely different profile. Clearly, there is no description of the invention, other than the maternal or paternal triploid, whereby a representative number of cannabis plants comprise the multitude of possible combinations of the different levels of the different cannabinoids as broadly set forth in claim 1 have been described sufficient to indicate possession of the invention as broadly claimed.
Enablement
Claims 1 and 71-83 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two triploid lines; one having a maternal chemotype, and another line having a paternal chemotype (p. 37-38 Tables 7-8), does not reasonably provide enablement for a single cannabis triploid plant line having any number of plants comprising the ranges of cannabinoids and terpenoids as set forth in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 12/21/2021. Applicant' s arguments filed 3/21/2022 have been considered but are not deemed persuasive.
Applicants’ remarks filed 3/21/2022 state that the amendment to claim 1 addresses the examiners remarks cited in the rejection filed 12/21/2021. Notably, Applicants assert that the ranges recited in claim 1 have been amended to conform to the levels of the individual cannabinoids recited in the specification for the maternal and paternal triploids.
This is not found persuasive for reasons of record and in the rejection presented below, that the specification does not teach any number of triploid Cannabis plants having levels of cannabinoids and terpenoids covering the full scope of the claimed ranges, but only submits a composite range from a maternal triploid and a paternal triploid arising from reciprocal crosses.
The distinction between the maternal and paternal lines is revealed in paragraphs [00133] and [00134] of the specification where it is stated that the paternal triploid line has a completely unique cannabinoid profile both in content and total amount, and a 30% reduction in total terpenoid content as well as a doubling of β-Caryophyllene content; and thus there is no enablement for a single cannabinoid plant line comprising the broadly claimed ranges of cannabinoids and terpenoids set forth as the chemical profile of the cannabis plant of the instant claims. 
In addition, there is no indication that the parent lines are uniform and stable; as well as sterile. Amending the claims to separate deposits of the paternal and the maternal triploid would obviate this rejection.

Claim Rejections - 35 USC § 103
Claims 1 and 71-83 remain rejected under 35 U.S.C. 103 as being unpatentable over Warmke H. E. et al., Carnegie Institution of Washington (1944); pp. 135-139 and in view of 420Magazine (published online 29 August 2017) Palm Tree® CBD Leafs by Snoop.
	The claims are broadly drawn to a triploid cannabis plant having the cannabinoid and terpenoid profiles as broadly recited in claim 1 and as broadly recited in the independent claims 71 and 80 wherein claim 71 recites up to 20% THCA and is further limited to 5-20% THCA, 5-15% THCA all also further comprising up to 10% CBDA and a terpenoid profile as recited in either claim 78 or claim 81 that is drawn to myrcene content between 0.1-0.5% w/w, α-pinene content of 0.04-0.1% w/w and β-Caryophyllene content of 0.01-0.05% w/w.
	Warmke et al teach methods for producing triploid Cannabis plants. In particular, Warmke teaches that in order to produce a triploid, a diploid and a tetraploid parent is crossed. The tetraploid is produced by treating the diploid with colchicine (pg. 137, right col.). When crossing a female tetraploid with a male diploid, 31 triploid pedigree were obtained. Warmke further teaches the chromosomal organization for recognizing female, female-hermaphrodite, and male Cannabis diploid, triploid, and tetraploid plants (pg. 138, left col. first and second full paragraphs).
	420Magazine teaches the availability of Palm Tree® CBD as of August 29, 2017 that has a cannabinoid and terpenoid profile falling within the range of the cannabinoid and terpenoid profile of the instant claims; and which is the source material for the maternal and paternal triploid plants of the specification.

	It would have been obvious at the time of filing to one of ordinary skill in the art to produce a triploid Cannabis plant from a commercially available diploid Cannabis plant using methods taught by Warmke et al. One would have been motivated to do so to produce sterile triploid plants, which reduces the threat of pollen drift and unwanted cross pollination. Given that the methods for developing a tetraploid from a diploid were well known and routine and crossing the tetraploid with the diploid to yield a  triploid is also a routine technique in the art of plant breeding, one would have a reasonable expectation of success in producing a triploid plant from the commercial cultivar Palm Tree® CBD wherein producing a triploid plant having any one of the broadly claimed chemotypes of the triploid cannabis plants of the instant claims is a result that would flow naturally from Palm Tree® CBD starting material.

	All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663